DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Drawings
1.	The drawings are objected to because the following reference characters should not be underlined in the drawings:  10a (Figs. 1-3), 10b (Fig. 6) and 10c (Fig. 7).  Note 37 CFR 1.84(q) for when it is proper to underline reference characters in the drawings.  Instead, a lead line emanating from the respective reference character with a freestanding arrow directed to the corresponding structure should be utilized.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
2.	The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:  
The specification should describe the claimed “open end”, “bottom”, “front surface”, “back surface”, “disk part bends toward the open end in a radially outward direction…”, and “the front surface and the back surface have different curvatures” while pointing to Applicant’s drawings for support.

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


5.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

6.	Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Ishihara et al. (JP 4027200 B2; newly cited and applied; hereinafter “Ishihara”) in view of Palinkas et al. (US 4,832,098; newly cited and applied; hereinafter “Palinkas”).
	Regarding claims 1-3, Ishihara, in the embodiment shown in Fig. 8, discloses a tire and wheel assembly comprising a wheel part 170 which includes a disk part 171 wherein an axle inserted from the open end is connected to the bottom (evident from Fig. 8), and a rim part 172 whose inner circumferential side is continuously connected to the disk part and outer circumferential side is joined to the tire (Fig. 8); a thickness of the disk part is substantially constant (Fig. 8); an average thickness of the disk part is larger than an average thickness of the rim part (paragraph [0044]; Fig. 8); and the disk part bends toward the open end in a radially outward direction where the thickness of the disk part is substantially constant (Fig. 8), and wherein in the wheel part, the disk part and the rim part are provided as separate members and are joined to each other (Fig. 8; paragraph [0044]).
	Regarding claim 5, Ishihara, in the embodiment shown in Fig. 8, discloses a tire and wheel assembly comprising a wheel part 170 which is cylindrical-shaped with one end of the wheel part being an open end and another end of the wheel part being a bottom (Fig. 8); the wheel part includes a disk part 171 wherein an axle inserted from the open end is connected to the bottom (evident from Fig. 8), and a rim part 172 whose inner circumferential side is continuously connected to the disk part and outer circumferential side is joined to the tire (Fig. 8); a thickness of the disk part is substantially constant (Fig. 8); an average thickness of the disk part is larger than an average thickness of the rim part (paragraph [0044]; Fig. 8); the disk part includes, where the thickness of the disk part is substantially constant, a back surface (unlabeled, but shown in Fig. 8) that faces toward the open end and a front surface (unlabeled, but shown in Fig. 8) that faces away from the open end; and the front surface and the back surface have different curvatures (evident from Fig. 8).
	Ishihara fails to disclose the use of the claimed non-pneumatic tire.
	Palinkas, however, in the embodiment shown in Figs. 2 and 3, teaches a non-pneumatic tire and wheel assembly comprising a non-pneumatic tire 10 including a tread part 20 with a cylindrical shape that is in contact with a ground surface (evident from Fig. 3), a wheel part 12 disposed inside the tread part in a radial direction (Fig. 3), and a spoke part 26’ interposed between the tread part and the wheel part (Fig. 2), wherein: a rim part at 24 of the wheel part has inner circumferential side being continuously connected to the disk part and outer circumferential side 24 being joined to the spoke part (Fig. 3); wherein the spoke part includes an internal ring part 22’ to which the rim part is joined (Fig. 3), an external ring part 18’ for which the tread part is provided, and a plurality of spokes 26’ that integrally connect the internal ring part and the external ring part (Fig. 2).  
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the tire and wheel assembly of Ishihara by substituting its pneumatic tire for the claimed non-pneumatic tire, such as taught by Palinkas, as a well-known tire arrangement that would provide predictable results for improved durability and being puncture proof.
	Regarding claim 4, Ishihara fails to disclose the wheel part being formed by a single member that integrally includes the disk part and the rim part.  Instead, as noted above, Ishiwara discloses the disk part and the rim part being provided as separate members which are joined to each other (Fig. 8; paragraph [0044]).
	Palinkas, however, teaches the wheel part 12 being formed by a single member that integrally includes the disk part and the rim part (evident from Figs. 3 and 4).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the tire and wheel assembly of Ishihara by forming its wheel part as a single member that integrally includes the disk part and the rim part, such as taught by Palinkas, as a well-known alternative wheel part construction that would predictably facilitate the manufacturing of the wheel part by reducing the number of parts and decreasing the number of manufacturing steps. 

Response to Arguments
7.	Applicant’s arguments with respect to the prior art rejection of claims 1-4 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Watanabe et al. (US 2002/0163245 A1; hereinafter “Watanabe”) teaches a wheel part where the disk part and rim part can be separately formed (Fig. 27) or formed in an integral manner (paragraph [0224]).

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIP T KOTTER whose telephone number is (571)272-7953. The examiner can normally be reached 9:30-6 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) J Morano can be reached on (571)272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kip T Kotter/Primary Examiner, Art Unit 3617